SHARON KELLER                                                                                           ABEL ACOSTA
  PRESIDING JUDGE                   COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                          (512) 463-1551
                                          P.O. BOX 12308, CAPITOL STATION
 LAWRENCE MEYERS
 TOM PRICE                                      AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
 PAUL WOMACK                                                                                            GENERAL COUNSEL
                                                                                                          (512) 463-1600
 CHERYL JOHNSON
 MIKE KEASLER
 BARBARA P. HERVEY
 CATHY COCHRAN
 ELSA ALCALA
  JUDGES




                                                       July 7, 2014
Eric S. Coats
Attorney at Law
1716 S. Polk
Amarillo, TX 79102

                    RE:   Damien Hernandez Cortez
                          Case Number PD-0501-14
                          Trial Court Case Number 62,862-D

Dear Mr. Coats:

       This letter is to serve notice, pursuant to Texas Rules of Appellate Procedure 9.10(c), that the
Court has identified sensitive data or items that have been determined should be sealed in the above
referenced case. The items are listed in the Court’s order which is enclosed herewith.

           Comments or objections to the Court’s order are due within 10 days of the date of the order.



                                                      Sincerely,



                                                      __________________
                                                      Abel Acosta
                                                      Clerk


cc:        District Clerk
           District Attorney
           7th Court of Appeals




                          SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                            WEBSITE WWW.CCA.COURTS.STATE.TX.US